Citation Nr: 1703422	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  10-45 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for tinnitus, to include as secondary to service-connected PTSD. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1985 to December 1992.  He also had additional service in the United States Army Reserve.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In July 2014, the Board remanded the case for further development.  The case has since been returned to the Board for appellate review.  

The Board notes that the Veteran's appeal originally included the issues of entitlement to service connection for fibromyalgia, vomiting blood, irregular bowel movements, short-term memory loss, and a sleep disorder.  However, the Veteran did not perfect his appeal following the issuance of the September 2010 statement of the case as to the issues of entitlement to service connection for fibromyalgia, vomiting blood, and irregular bowel movements.  Therefore, those issues are no longer in appellate status, and no further consideration is necessary.    

With respect to the issues of entitlement to service connection for short-term memory loss and a sleep disorder, the AOJ notified the Veteran that these symptoms were considered as part and parcel of the Veteran's evaluation for his service-connected posttraumatic stress disorder.  See October 2012 supplemental statement of the case.  Subsequently, in an October 2013 rating decision, the RO assigned a retroactive evaluation of 30 percent for the Veteran's PTSD with sleep disorder and memory loss effective from March 31, 2008.  Thereafter, the AOJ assigned a 70 percent evaluation effective February 6, 2012.  

The Board also notes that the Veteran did not include the issue of entitlement to service connection for tinnitus in his November 2010 substantive appeal.  However, the AOJ certified the issue to the Board in a May 2014 VA Form 8.  Moreover, the Board considered the issue in the July 2014 remand.  As such, the Board finds that the Veteran was led to believe that the issue was on appeal and will therefore take jurisdiction of the claim.  See 38 C.F.R. § 20.204 (2016). See also Percy v. Shinseki, 23 Vet. App. 37, 46 (2009).

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Following the July 2014 remand, the Veteran was afforded a VA examination in September 2014, and an addendum opinion was obtained in February 2015.  In rendering her opinion, the VA examiner noted that the Veteran's military occupational specialty (MOS) had a low probability of noise exposure; however, the examiner did not address the Veteran's competent report of in-service noise exposure.   Moreover, the examiner indicated that the Veteran denied tinnitus during the examination.  However, the examiner did not address whether the tinnitus that was diagnosed previously during the appeal period may have been caused or aggravated by the Veteran's service-connected posttraumatic stress disorder.  See, e.g., December 2011 VA examination.  Therefore, the Board finds that an additional VA medical opinion is needed.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Furthermore, the Board notes that the Veteran's service treatment records appear to be incomplete.  In this regard, the service treatment records from the Veteran's period of active duty from May 1985 to December 1992 are limited to records submitted by him and do not include any enlistment or separation examinations.  Therefore, on remand, the AOJ should ensure that proper development has been accomplished to obtain the Veteran's complete service treatment records.  

In addition, a July 2010 Veterans Information Solution (VIS) inquiry indicates that the Veteran had service in the United States Army Reserve from December 1992 to October 2002.  However, the service treatment records from the Veteran's period of reserve service are limited to records dated from July 2000 to August 2001.  On remand, the AOJ should verify the Veteran's reserve service and obtain any additional available service personnel records and service treatment records pertaining to such service.

The Board also notes that the VA medical records currently associated with the claims file dated from August 2008 to September 2013 appear limited and pertain primarily to mental health treatment.  Moreover, the Veteran submitted a VA payment record that noted he received treatment for his hearing at the Amarillo VA outpatient clinic in April 2010 and July 2010.  He also referenced a VA audiology evaluation dated in April 26, 2010, in his November 2010 substantive appeal.  However, no such records are associated with the claims file.  Therefore, the AOJ should obtain any outstanding VA medical records.  

The record also shows that the Veteran receives disability benefits from the Social Security Administration (SSA).  Although a copy of the SSA decision is of record, the claims file does not include the records upon which that decision was based.  It is unclear whether these records may be relevant to the claims on appeal.  Therefore, the AOJ should attempt to obtain any available records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Lastly, the Board notes that additional evidence has been received since the last supplemental statement of the case (SSOC).  On remand, the AOJ will have the opportunity to consider such evidence in the first instance. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the Veteran's unit, or any other appropriate location, to request any outstanding service treatment records for the Veteran's period of active duty service from May 1985 to December 1992.    

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative, to include notice of alternative sources of evidence that may substitute for any missing service treatment records. 

2.  The AOJ should verify any service in the United States Army Reserve from December 1992 to October 2002 and obtain any outstanding service personnel and service treatment records for that period of service.  

3.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his hearing loss and tinnitus that are not already of record.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records, to include any records from the Amarillo VA Health Care System dated from August 2008 to September 2013; an April 26, 2010, VA audiology evaluation; and any other records dated from July 2016 to the present.  

If any requested records are not available, the AOJ should clearly document the claims file to that effect and notify the Veteran of any inability to obtain the records, in accordance with 38 C.F.R. § 3.159(e).

4.  The AOJ should obtain a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.  

5.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any hearing loss or tinnitus that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, lay statements, the December 2011 VA examination,  September 2014 VA examination, and February 2014 addendum opinion. 

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should so state with a fully reasoned explanation.  

The examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  

It should be further noted that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or at any point during the pendency of that claim (even if the disorder later resolves).  If the examiner determines that a prior diagnosis of tinnitus constituted a misdiagnosis, he or she should so state in the report and provide rationale for that conclusion.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any hearing loss and tinnitus diagnosed during the appeal period manifested in service or is otherwise causally or etiologically related to the Veteran's active military service, to include noise exposure therein.  He or she should also address whether the Veteran's tinnitus is caused or otherwise related to any current hearing loss. 

The examiner should also state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss and tinnitus were either caused by or aggravated by his service-connected PTSD.

In rendering this opinion, the examiner should also discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss or tinnitus develops from other causes, in determining the likelihood that current hearing loss and tinnitus was caused by noise exposure in service as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

7.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claims should be reviewed by the AOJ on the basis of additional evidence. 

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




